Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to claim 4, the limitation "the back" in line 1 lacks sufficient antecedent basis. For purposes of examination –-the bottom— has been interpreted.
With respect to claim 6, the presence of “and” in the limitation “about 10cm and about 20cm” requires both conditions to be present. Since only one device is claimed its unclear how one device can be two different lengths simultaneously? Should this be claimed as -- a length of about 10 cm to about 20 cm’’?
. Assuming this should be rewritten as --a length of from about 10 cm to about 20 cm’-- claim 6 is indefinite as its unclear what “about” includes. In other words the length is indefinite. The discussion of the lengths relative to ranges appears on page 5, paragraph 41 of the specification:
[0041] Pill sorter 100 can have a length 128 which can vary depending on a particular application. Length 128 can be between about 10 cm and about 15 cm, between about 10 cm and about 20 cm, between about 10 cm and about 25 cm, between about 10 cm and about 30 cm, between about 5 cm and about 30 cm, between about 5 cm and about 20 cm, between about 10 cm and about 40 cm, or between about 10 cm and about 35 cm.
Indefiniteness arises because “about” lacks specificity within the disclosure much less relevant art. Does “about 20” equate to about 25, e.g. +/- 5? 30? 35? 40? Is 17 about 20? Is about 10 equivalent to 8 to 15? Does “about 10” include 8? 15? 20? 5? How close to 10 and to 20 does “about” include? Is this a margin of error attributable to manufacturing tolerance? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9, 16, 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2,507,792) in view of Kautzmann (US 2,575,919) and Kick (US 5,193,704).
Interpretive note 1. The channel 108 “formed at the intersection of the first and second walls” has been interpreted as the joint or connection of two planar elements. As claim 1, line 3 is neither unclear nor indefinite no further limiting feature (see claim 5) of channel 108 has been imported from the specification.  
	With respect to claims 1, 2, 5, 7, 16, 17 & 20 King discloses-
a cavity formed from a bottom 11, a first side wall 12 (or 13), and a second side wall 13 (or 12),
a channel formed at an intersection of first 11 and second 12 side walls, and
an opening through which previously separated pills can pass and drop into a container.
King does not disclose a front or a delivery channel within a front and first side wall OR within a front and a second side wall, or a ridge. With respect to FIG. 1 reproduced below Kautzmann discloses a cavity formed from a bottom, a front 17, a first side wall 16, and a second side wall 14, a channel formed at an intersection of first and second side walls. Kautzmann further discloses a delivery channel 15 within a front and a second side wall, wherein a delivery channel is offset from a channel.

[AltContent: textbox (bottom)][AltContent: textbox (Delivery channel)][AltContent: textbox (channel)][AltContent: textbox (1st sidewall)][AltContent: textbox (lip (2nd wall))][AltContent: textbox (front)][AltContent: textbox (2nd sidewall)]
    PNG
    media_image1.png
    449
    606
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of King to include a front wall and a delivery channel within front and second side walls with a delivery channel offset from a channel, as taught by Kautzmann, there by facilitating the quick and easy removal of contents within the cavity.
Kick discloses a cavity with a [delivery] channel that has a lip 28, e.g. ridge. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of King to include a channel that has a lip, as taught by Kick, thereby making the cavity more safe and tamper resistant.
	With respect to claim 9, King discloses a trapezoidal-shaped bottom and does not disclose a back that is square or triangular. With respect to changing shape from trapezoidal to square MPEP 2144.04 states that “the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular .
Claims 3 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Kautzmann and Kick and further in view of Ripley (US 5,480,072).
	With respect to claim 3, as shown in the rejection above King does not disclose that a first side wall and a second side wall each have a lip. Ripley discloses that a first side wall 16 has a lip 16’, 20 and a second side wall 18 has a lip 18’, 20. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of King to include that a first side wall and a second side wall each have a lip, as taught by Ripley, to there by stiffen a respective wall.
With respect to claim 6, King does not disclose a length of about 10 cm and about 20 cm. (As noted above  –a length of from about 10 cm and to 20 cm--, e.g. proper range claiming nomenclature, has been interpreted.) Ripley discloses a length of 25.4 cm which is about 20 cm. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of King to include a length of about 10cm and about 20 cm, as taught by Ripley, to there by stiffen a respective wall.
And, with respect to the size of the device in general and modifying or changing the size MPEP 2144.04 states that “limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art”, or that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” Consequently, changing the length (or width) is not a patentable distinction.
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Kautzmann and Kick and further in view of Wheeler (US 3,747,756).
	King does not disclose a back that has a lip. Wheeler discloses a back (FIG. 1, wall immediately adjacent reference character #12) that has a lip. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of King to include back that has a lip, as taught by Wheeler, thereby allowing a sorter to have poured from its cavity the contents therein “with increased speed and without danger of spilling.”
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Kautzmann and Kick and further in view of Newton (US 5,584,238).
King does not disclose that at least one of a bottom, a front, a first side wall, or a second side wall are at least partially transparent. Newton discloses a cavity having “transparent walls”. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of King to include front, first side wall and second side wall that are at least partially transparent, as taught by Newton, “to permit an operator” to see the contents therein for purposes of monitoring the status.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Kautzmann and Kick and further in view of Mathison (US D249218).
	King does not disclose a first wall that has an indentation. Mathison discloses a first wall that has an indentation. (See annotated FIG. 1 reproduced below.)
[AltContent: textbox (indentation)]
    PNG
    media_image2.png
    261
    480
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of King to include a first wall with an indentation, as taught by Mathison, for purposes of ornamentation of a cavity.
Claims 11, 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Kautzmann and Kick and further in view of Vasers (US 5,433,256).
King does not disclose a delivery chute extending from a delivery channel. Vasers discloses a delivery chute 20 extending from a delivery channel 18. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of King to include a delivery chute extending down from a delivery channel, as taught by Vasers, thereby preventing spillage when passing contents from a delivery channel back to a destination receptacle.
Claims 14, 15, 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Kautzmann and Kick and further in view of Mazur and Priebe (US 7,021,492)
	King does not disclose a pill box and instructions or aligning a delivery channel with a compartment in a pill box. FIGS. 9 & 10 of Mazur disclose a pill sorting device in 
Priebe discloses that along with counter/sorters documents such as "Instructions For Use Of The Shake & Roll Speedee Tablet/Capsule Counter,".TM. Apothecary Products, Inc., 3 pages”. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of King to include instructions with a sorting device, as taught by Priebe, where the accuracy of counting is well known to require instructions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,864,142. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652